DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-14, 16-22, 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blake et al. (US Pub. 20170193211 A1).

Blake discloses the following limitations:

1. A method comprising: continuously monitoring user activity with a user device to generate a trust score for a user (para. 31-32- The activity monitor 271 is a software application that, when executed by the processing unit(s) 200, measures and tracks general user activity on mobile device 110 during a near real-time electronic communication session. For example, the activity monitor 271 monitors the time following the last communication during the session and, if the time exceeds a pre-defined or user-defined period, the activity monitor will identify the session as interrupted, stopped or completed. If communications during the session are interrupted, stop or appear to be finished, then the activity monitor 271 recognizes subsequent communications as having a slightly higher chance of being performed by a different user on mobile device 110. This information is preferably used as one of the inputs to calculate a confidence score regarding whether the current user of the mobile device 110 participating in an electronic communication session is the trusted user associated with the mobile device.); and 
enabling a transaction to be performed when the trust score is above a threshold. (para. 49- In one embodiment, the decision engine component 277 executed by processing unit(s) 200 uses the monitored data from monitors 271-275 to calculate an overall confidence score based on the comparison of the current User A of mobile device 110A to the profile 276 of the trusted user of mobile device 110A. If the overall confidence score is at or above a predefined threshold indicative of the current User A of mobile device 110A being the trusted user of that mobile device, then the electronic communication session is allowed to proceed.)

2. The method of claim 1 wherein machine learning is utilized to analyze user actions based on the user device to generate a user behavioral pattern, and then additional user actions are compared with the user behavioral pattern to generate the trust score. (para. 48- Referring back to FIGS. 3 and 4, once the trusted user profile 276 has been created and stored for the trusted user of mobile device 110A, the decision engine component 277 running in the background on mobile device 110A determines whether the current user (User A) of mobile device 110A is the trusted user of the mobile device. The activity monitor 271, keypad cadence and pressure monitor 272, spelling, grammar and phrasing monitor 273, location monitor 274, and accelerometer monitor 275 running in the background on mobile device 110A continuously monitor the use of mobile device 110A by the current User A during an electronic communication session. Processing unit(s) 200 of mobile device 110A executes the primary decision engine component 277 to compare (in real-time or near real-time) the monitored data associated with the current User A of the mobile device 110A with the stored trusted user profile 276 associated with the trusted user of mobile device 110A.)

3. The method of claim 2 wherein when the additional user actions deviate from the user behavioral pattern, the trust score is decreased. (para. 49- In one embodiment, the decision engine component 277 executed by processing unit(s) 200 uses the monitored data from monitors 271-275 to calculate an overall confidence score based on the comparison of the current User A of mobile device 110A to the profile 276 of the trusted user of mobile device 110A. If the overall confidence score is at or above a predefined threshold indicative of the current User A of mobile device 110A being the trusted user of that mobile device, then the electronic communication session is allowed to proceed.)

4. The method of claim 2 wherein when the additional user actions match the user behavioral patter, the trust score is increased. (para. 49- In one embodiment, the decision engine component 277 executed by processing unit(s) 200 uses the monitored data from monitors 271-275 to calculate an overall confidence score based on the comparison of the current User A of mobile device 110A to the profile 276 of the trusted user of mobile device 110A. If the overall confidence score is at or above a predefined threshold indicative of the current User A of mobile device 110A being the trusted user of that mobile device, then the electronic communication session is allowed to proceed.)


5. The method of claim 1 wherein monitoring the user activity includes implementing facial recognition, voice recognition, stride analysis, location determination, and/or typing analysis. (para. 30- The continuous user authentication tool 270 includes one or more of the following applications that may be executed by processing unit(s) 200 : activity monitor 271; keypad cadence and pressure monitor 272; spelling, grammar and phrasing monitor 273; location monitor 274; and accelerometer monitor 275)

6. The method of claim 1 further comprising detecting a change of the user based one or more sensors of the user device. (Fig. 2, para. 30- The continuous user authentication tool 270 includes one or more of the following applications that may be executed by processing unit(s) 200 : activity monitor 271; keypad cadence and pressure monitor 272; spelling, grammar and phrasing monitor 273; location monitor 274; and accelerometer monitor 275)

8. The method of claim 1 further comprising presenting a challenge to the user when the trust score is below the threshold. (para. 50- On the other hand, if a change is detected (Step 310) between the monitored data associated with the current User A of mobile device 110A and the stored trusted user profile 280 associated with the trusted user of that mobile device 110A that is uncharacteristic of the trusted user (or below the predefined threshold for the calculated confidence score), then the processing unit(s) 200 cause the mobile device 110A to re-authenticate the current User A as the trusted user of mobile device 110A. Referring to FIG. 4, re-authentication of current User A may be accomplished using, for example, fingerprint recognition, facial recognition, and/or other known authentication techniques including (but not limited to) retina scan, signature recognition, voice recognition, etc. For example, the processing unit(s) 200 in mobile device 110A may require current User A to input a fingerprint using a fingerprint scanner on or connected to mobile device 110A (Step 410), input a photograph of current User A's face using the camera 216 on mobile device 110A (Step 415), and/or provide other re-authentication input (Step 420).)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 15, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Blake as applied to claim 1 above, and further in view of Chhabra et al. (US Pub. 20160180078 A1).

Regarding claim 7, Blake does not specifically teach detecting duress of the user based on detecting vibrations of the user device and/or voice analysis. However, this concept is well known and used in the art as evidenced by Chhabra (para. 105) and therefore, one skilled in the art would have found it obvious to utilize it in Blake as a simple alternative to achieve the desirable effect of being able to detect coercion/threat of a user to generate a security event.  

Regarding claims 9-24, they are rejected as applied to claims 1-8 because a corresponding system/apparatus would have been necessitated to carry forth the method steps of claim 1-8.  The applied prior art also discloses the corresponding architecture.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A CORUM JR/Examiner, Art Unit 2433                 

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433